Appeal from a judgment of the Orleans County Court (James R Punch, J.), rendered June 21, 2004. The judgment convicted defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of attempted criminal possession of a controlled substance in the third degree (Penal Law §§ 110.00, 220.16 [12]), defendant challenges County Court’s suppression rulings. Those challenges are encompassed by defendant’s knowing and voluntary waiver of the right to appeal {see People v Kemp, 94 NY2d 831, 833 [1999]; People v Gilbert, 17 AD3d 1164 [2005], lv denied 5 NY3d 762 [2005]; see generally People v Callahan, 80 NY2d 273, 285 [1992]). Present—Hurlbutt, J.P., Scudder, Gorski, Smith and Lawton, JJ.